—In a proceeding to settle the final account of Florence Castaño as co-guardian of the person and property of Nicholas A. Castaño, nonparty Earl Barrison appeals from so much of an order of the Supreme Court, Kings County (Leone, J.), dated October 10, 1996, as directed him to turn over to the successor co-guardians certain attorney’s fees paid to him.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for a hearing in accordance herewith.
The court properly concluded that the original guardians should have obtained court approval before paying legal fees to the appellant, Earl Barrison, since such payment had not been specifically authorized by the order of appointment. However, the court erred in disallowing the total amount of the fees paid. As it appears from the record that the services performed by the appellant were for the benefit of the incapacitated person, the court should have conducted a hearing to determine whether the fees paid were necessary, fair, and reasonable (see, Matter of McCormick [Cohn], 220 AD2d 506).
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.